                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION

HASSANIN ALY                                    )
                                                )
       Plaintiff/Judgment Creditor,             )
                                                )
       v.                                       )           No. 5:12-cv-06069-DGK
                                                )
HANZADA for IMPORT & EXPORT                     )
COMPANY, LTD.                                   )
                                                )
       Defendant/Judgment Debtor,               )
                                                )
       v.                                       )
                                                )
NATIONAL BEEF PACKING COMPANY,                  )
LLC,                                            )
                                                )
       Garnishee.                               )

               ORDER DENYING MOTION FOR SUMMARY JUDGMENT

       This garnishment action arises from a $1.6 million dollar jury verdict against Hanzada for

Import & Export Company, Ltd. for breach of contract. Plaintiff Hassanin Aly seeks to partially

satisfy this judgment through a writ of garnishment filed against National Beef Packing Company,

LLC. Now before the Court is Aly’s motion for summary judgment (Doc. 233). Because there is

a genuine dispute of material fact as to whether National Beef held money or credits belonging

and due absolutely to Hanzada, the Court DENIES Aly’s motion.

                               Background and Material Facts

       The Court entered a $1,591,286.60 judgment against Hanzada in April 2016. Aly seeks to

satisfy a portion of the judgment through garnishing two payments Hanzada made to National Beef

later that year. The payments arose in connection with National Beef distributing beef product to

Egypt. National Beef initially sold its product directly to Hanzada, an Egyptian import and export
company. In October 2015, National Beef transitioned to selling to ESCO International Trading

LLC instead. ESCO is a third-party distributor that resells and exports National Beef’s product to

other purchasers, including Hanzada. National Beef states that it did not fully transition to selling

only to ESCO until April 2016, due to communication issues and the time required to develop new

shipping labels. National Beef claims that that was the last month it did business directly with

Hanzada.

         Yet, Hanzada transferred $310,000 to National Beef on August 5, 2016, and $370,000 on

August 11. Because National Beef no longer sold directly to Hanzada, the company was not

expecting the payments and was unsure why Hanzada made them. National Beef credited both

payments to Hanzada’s standing but inactive account. Hence, on August 12 Aly’s account showed

a balance of $680,046.50, comprising the two August payments and a leftover credit of

approximately $47. Later that day, National Beef debited the $680,046.50 from Hanzada’s

account and credited it to ESCO’s. ESCO had pending orders with National Beef and had

informed the Missouri company to soon expect payment. National Beef applied Hanzada’s

payments to ESCO’s orders and shipped ESCO’s product in mid-to-late August.

         Aly served National Beef with a writ of garnishment on August 10, two days before

National Beef debited Hanzada’s account.                    National Beef answered that it possessed no

garnishable property, and Aly took exception to this answer on the basis of the August payments.

National Beef responded that Hanzada made the payments on ESCO’s behalf for product sold and

shipped to ESCO. Aly moved for judgment on the pleadings,1 asking the Court to find the August




1
 The garnishor’s exception(s) to the garnishee’s answers to interrogatories is treated as a complaint and the garnishee’s
response to those exceptions is treated as an answer. See Monroe v. Roedder, 253 F.R.D. 466, 468 (E.D. Mo. 2008);
see also Mo. Sup. Ct. R. 90.07(c)-(d), 90.10(b); Mo. Rev. Stat. § 525.190.

                                                            2
payments garnishable. The Court denied Aly’s motion (Doc. 227). Now, having conducted

discovery, Aly moves for summary judgment in his favor in the amount of $680,046.50.

                                               Standard

        Summary judgment is appropriate when the movant shows that “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Bedford v. Doe, 880 F.3d 993, 996 (8th Cir. 2018). “A dispute is genuine if the evidence is

such that it could cause a reasonable jury to return a verdict for either party; a fact is material if its

resolution affects the outcome of the case.” Rakes v. Life Invs. Ins. Co. of Am., 585 F.3d 886, 893

(8th Cir. 2009) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A court views

the evidence in the light most favorable to the nonmoving party and draws all reasonable inferences

in that party’s favor. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 588-89

(1986). To survive a motion for summary judgment, the nonmovant must “substantiate his

allegations with sufficient probative evidence [that] would permit a finding in [his] favor based on

more than mere speculation, conjecture, or fantasy.” Mann v. Yarnell, 497 F.3d 822, 825 (8th Cir.

2007) (internal quotations and citation omitted).

                                              Discussion

        Proceedings in aid of execution of a judgment “must accord with the procedure of the state

where the court is located.” Fed. R. Civ. P. 69. Missouri’s garnishment laws thus apply.

Garnishment “enables a judgment creditor (the garnishor) to collect the amount of the judgment

by seizing the judgment debtor’s property when it is in the hands of a third party (the garnishee).”

Baisch & Skinner, Inc. v. Bair, 507 S.W.3d 627, 629 (Mo. Ct. App. 2016) (citing State ex rel.

Eagle Bank & Trust v. Corcoran, 659 S.W.2d 775, 777 (Mo. 1983)). Garnishment “freezes the




                                                    3
mutual debts and credits of the garnishee and the judgment debtor at a point in time.” Wenneker

v. Phys. Multispecialty Grp., Inc., 814 S.W.2d 294, 296 (Mo. 1991).

        Garnishable property includes all money, rights, and credits belonging to the judgment

debtor that the garnishee possesses or controls between service of the writ of garnishment and the

garnishee’s answer. Mo. Rev. Stat. § 525.040. To be subject to garnishment, money must be due

to the judgment debtor absolutely, “unaffected by liens, prior incumbrances, or conditions of

contract.” Heege v. Fruin, 18 Mo. App. 139, 142 (1885). The garnishor bears the burden of

establishing that the garnishee holds money or credits belonging to the judgment debtor. Bunker

v. Hibler, 49 Mo. App. 536, 545-46 (1892); see also Cusick v. Cusick, 201 S.W.2d 437, 440 (Mo.

Ct. App. 1947). Critically, the garnishor “can claim no right where the debtor himself could not

maintain an action against the garnishee.” State ex rel. Kennedy v. Harris, 69 S.W.2d 307, 310

(Mo. Ct. App. 1934).

        Viewing the evidence in the light most favorable to National Beef, the Court cannot

conclude as a matter of law that Hanzada—and therefore Aly—had an absolute right to the

$680,046.50 account balance. The parties agree that National Beef received the August 2016

payments from Hanzada and credited them, at least initially, to Hanzada’s account. But National

Beef disputes that the funds belonged and were owed to Hanzada. It argues instead that Hanzada

loaned ESCO the money and made the payments on ESCO’s behalf for product prepared and

shipped to ESCO.2 Per this argument, National Beef’s obligations never ran to Hanzada. National

Beef states that it should have earlier closed Hanzada’s account, and that it credited the payments

thereto in error.




2
  National Beef speculates that ESCO had difficulty obtaining a line of credit, and that Hanzada, as the ultimate
customer, paid for the beef product to avoid a belated delivery to Egypt.

                                                        4
        The parties offer no law pertaining to the garnishment of money paid or held on another’s

behalf. The Court questions whether Hanzada could have recovered the funds if, as National Beef

claims, they immediately became tied up in preexisting contractual obligations running between

National Beef and ESCO, as well as between ESCO and Hanzada. See Balt. & O.R. Co. v.

Wheeler, 18 Md. 372, 379 (1862) (“[G]arnishment cannot have the effect of changing the nature

of a contract between the garnishee and the defendant, or of preventing the garnishee from

performing a contract with a third person.”); Wheeler v. Thomas, 31 F. Supp. 702, 702-03 (D.D.C.

1940) (holding that earnest money paid by the debtor under a contract was ungarnishable). Aly

does briefly assert that the August payments created a bailment, but he has not shown how. See

May v. Williams, 531 S.W.3d 576, 582 n.5 (Mo. Ct. App. 2017) (defining and discussing

bailments); see also Fred Harvey, Inc. v. Crooks, 39 F.2d 466, 467-68 (W.D. Mo. 1930).

        If the payments did constitute an express or implied loan3 to ESCO, they would not be

subject to Aly’s writ. See In re Southwestern Glass Co., 332 F.3d 513, 518 (8th Cir. 2003) (“[The

loan proceeds] became money or credits belonging to [the lendee].); United States v. Kristofic, 847

F.2d 1295, 1296 (7th Cir. 1988) (“As a matter of basic principles, loan proceeds do not remain the

property of the lender.”); see also Bunker, 49 Mo. App. at 539 (involving the garnishment of

money loaned to the judgment debtor). The circumstantial evidence of a loan here lifts, however

slightly, National Beef’s argument above mere speculation. Thus, the Court rejects Aly’s motion

for the same reason it rejected his motion for judgment on the pleadings: he failed to establish as

a matter of law that National Beef held funds belonging and due absolutely to Hanzada.




3
  The Missouri Supreme Court defines a loan as “the delivery of a sum of money to another under a contract to return
at some future time an equivalent amount with or without an additional sum agreed upon for its use; and if such be
the intent of the parties the transaction will be deemed a loan regardless of its form.” Murphy v. Carron, 536 S.W.2d
30, 32 (Mo. 1976) (internal quotations and citation omitted).


                                                          5
                                      Conclusion

      Accordingly, Aly’s motion for summary judgment (Doc. 233) is DENIED.

      IT IS SO ORDERED.

Date: March 8, 2019                            /s/ Greg Kays
                                               GREG KAYS, JUDGE
                                               UNITED STATES DISTRICT COURT




                                           6
